Citation Nr: 1145097	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-38 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from April 1962 to April 1964.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2009, a hearing before the Board was held at the RO before a Veterans Law Judge.  The Board denied the appeal in November 2009.  

Thereafter, the Veteran appealed to the Veterans Claims Court.  In December 2010, the Court Clerk granted a Joint Motion for Remand (JMR) and vacated the Board's November 2009 decision.  The issue on appeal was remanded to the Board for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The basis of the JMR was that the Board failed to follow the provisions of 38 C.F.R. § 3.103 as interpreted in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  However, the provisions of 38 C.F.R. § 3.103 only apply to hearings before the RO and do not apply to hearings before the Board.  Board hearings are governed by 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant intended to imposed on Board Veterans Law Judges that they needed to suggest the submission of additional evidence are not applicable.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).

Nonetheless, while the Board regrets the delay in resolution of the claim, the JMR remains the law of the case and the Board has no option but to remand for another hearing.

In view of the foregoing, this case must be REMANDED for the following action:

Schedule the appellant for another hearing at the RO before a Veterans Law Judge, as the docket permits and specifically:

Offer him the option of a Travel Board hearing or a videoconference hearing, whichever he prefers.  

Notify the appellant and his representative (if any) of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.  

Advise the appellant that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.  

All correspondence pertaining to this matter should be associated with the claims file.

After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the matter should be returned to the Board in accordance with the applicable procedures.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (1).

